Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 13, 16, 19-23, 25-29, 31-34, 36-54, and 56-59 are cancelled.  Claims 1-12, 14, 15, 17, 18, 24, 30, 35, and 55 are pending.

Priority
This application is a 371 of PCT/US2016/066687 12/14/2016, and PCT/US2016/066687 has PRO 62/267,698 12/15/2015.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, 14, 15, 17, 18, and 55) drawn to the method of treating neurodegenerative disease, and the species shown below, in the reply filed on 3/25/21 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 24, 30, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 11, 12, and 14 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-10, 15, 17, 18, and 55 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim contains the limitation “R1 is (C1-C4)-alkyl, wherein each R1 together with the nitrogen to which they are attached form NR4-piperazine, piperidine, pyrrolidine, azetidine, or morpholine”, however the claim from which it ultimately depends (claim 1) cites “R1 is independently H, (C1-C4)-alkyl, phenyl, or each R1 together with the nitrogen to which they are attached form a 3-7 membered heterocyclic ring, wherein one of the carbon atoms is optionally replaced with NR4, O or S, and wherein the 3-7 membered 
While one of skill would likely be able to discern what is meant by the claim, the claim would be clearer and therefore more proper if it were amended to properly recite the appropriate/similar limitation as the claim from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lüthi et al. (WO 2007/051333 A1; of record).

Lüthi et al. discloses compounds for the treatment of neurodegenerative diseases such as Alzheimer’s disease (see, for example, the abstract and the whole document) including compounds such as shown below (see, for example, pg. 19) as well as others.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

One of ordinary skill would have immediately envisaged using the disclosed compounds of Lüthi et al. to treat neurodegenerative diseases such as Alzheimer’s disease based on the specificity of the teachings held therein.
With respect to the limitations drawn to “a Nedd4 activator”, and/or “wherein the Nedd4 activator modulates α-synuclein toxicity, modulates ubiquitin mediated endosomal transport, increases ubiquitination or polyubiquitination, modulating E3 ubiquitin ligase, promotes Nedd4 dependent Golgi to vacuole or plasma membrane to vacuole trafficking of adaptor protein Sna3, promotes Nedd4 dependent endocytosis of leucine permease, or any combination thereof”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15, 17, 18, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lüthi et al. (WO 2007/051333 A1; of record).
The instant claims are generally drawn to the treatment of neurodegenerative diseases such as Alzheimer’s disease (related to claim 17) comprising administering the Nedd4 activator compound shown below (related to claims 2-10, 15, and 55), wherein the Nedd4 activator modulates α-synuclein toxicity, modulates ubiquitin mediated endosomal transport, increases ubiquitination or polyubiquitination, modulating E3 ubiquitin ligase, promotes Nedd4 dependent Golgi to vacuole or plasma membrane to vacuole trafficking of adaptor protein Sna3, promotes Nedd4 dependent endocytosis of leucine permease, or any combination thereof.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lüthi et al. discloses the treatment of neurodegenerative diseases such as Alzheimer’s disease (see, for example, the abstract and the whole document) comprising administering effective amounts (see, for example, pg. 17 first paragraph) of compounds such as the one shown below (see, for example, pg. 19).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The only difference between the compound of Lüthi et al. and the instant election is the nature of two substituents on the instant ring R2, which is reproduced below for convenience.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Lüthi et al. does not specifically disclose the instantly elected compound, as described above.
It would have been obvious to one of ordinary skill to make the elected compound and use it in the method of Lüthi et al. to treat Alzheimer’s disease.
One of ordinary skill would have been motivated to make and use the elected compound because Lüthi et al. discloses the method, in general, teaches the preferred core (i.e. the same core as instantly elected), teaches that the instantly elected substituents can be used in the instantly elected positions, and teaches that a high level of experimental variation in the type and location of the substituents is not only tolerated but is expected.  One of ordinary skill would have modified the core of Lüthi et al. with the substituents in the locations disclosed by Lüthi et al. during the routine experimentation and optimization of the compounds and methods disclosed therein, and would have made the instant compound with a reasonable expectation of success in making a compound for the treatment of neurodegenerative diseases such as Alzheimer’s disease.
With respect to the limitations drawn to “a Nedd4 activator”, and/or “wherein the Nedd4 activator modulates α-synuclein toxicity, modulates ubiquitin mediated endosomal transport, increases ubiquitination or polyubiquitination, modulating E3 ubiquitin ligase, promotes Nedd4 dependent Golgi to vacuole or plasma membrane to In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Claims 13, 16, 19-23, 25-29, 31-34, 36-54, and 56-59 are cancelled.  Claims 11, 12, 14, 24, 30, and 35 are withdrawn.  Claim 10 is objected to.  Claims 1-10, 15, 17, 18, and 55 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627